Citation Nr: 1134313	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hallux valgus with pes cavus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his pre-existing bilateral foot disability, variously diagnosed as hallux valgus and pes cavus, was aggravated by his military training at Fort Jackson.  See VA Form 9, November 2007. 

The Veteran's May 1971 induction examination is silent as to complaints, treatment, or diagnoses relating to a foot disability.  

A June 1971 service treatment record shows that the Veteran was placed on permanent profile for severe hallux valgus with slay foot and pes cavus with incomplete ankylosis.  Both conditions were noted as having existed prior to service (EPTS). 

A June 1971 Report of Medical History shows that the Veteran reported having foot problems for most of his life.  A contemporaneous clinical record shows that the Veteran suffered from gross deformities of feet, including severe hallux valgus and pes cavus.  The medical examiner noted that he was not qualified for induction and EPTS disposition was recommended.  

An undated Disposition Form for "erroneous induction" shows that the Veteran had a long history of foot pain with activity and walking shoes.  The report noted that he failed to meet the medical fitness standards for induction and retention.   

On June 28, 1971, the Veteran signed an "application for separation from service by reason of erroneous enlistment or examination."  See Disposition Form.  He was advised that the June 1971 medical examination revealed a medical condition that would have permanently disqualified him for entry had it been detected at the time.  He was also advised that the medical board confirmed the diagnostic findings of hallux valgus and pes cavus.  The Veteran affirmed his application for separation due to erroneous enlistment/induction.  

The Veteran's June 1971 separation examination noted that the Veteran was not qualified for induction-enlistment due to severe hallux valgus and pes planus.  

Private medical records dated in August 1966 confirm pre-service treatment and diagnoses related to "severe" bilateral hallux valgus.  See Treatment Notes from Dr. Spray.  Post-service treatment records dated from 1972 through the 1990's show continued treatment for foot problems.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence. 38 C.F.R. § 3.306(b).


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It appears that the Veteran's bilateral foot disability pre-existed service.  This is shown by the medical evidence outlined above, as well as the Veteran's own statements that his foot condition existed prior to entry.  Nevertheless, as the Veteran's foot disability was not shown upon entry to service, the presumption of soundness applies - the question thus becomes: (a) whether the Veteran's foot disabilities clearly and unmistakably existed prior to service; and (b) if so, whether the pre-existing foot disabilities were permanently aggravated by his active duty service.  Since there are no opinions of record to address these questions, a medical opinion and examination should be obtained upon remand as indicated below. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA duty to notify notice that sets forth the evidence necessary to establish service connection for a bilateral foot disability, to include notice regarding aggravation of a preexisting injury or disease.


2. Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a bilateral foot disability since his separation from active service. Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3. Schedule the Veteran for a VA compensation examination to assess the nature and etiology of his claimed bilateral foot disabilities, diagnosed as hallux valgus and pes cavus.  The examiner should respond to the following inquiries with a complete explanation.

a. Identify all current bilateral foot disabilities, to include hallux valgus, pes cavus, and any associated residuals thereof.  

b. Is there clear and unmistakable evidence that the above- diagnosed foot disabilities existed prior to service, and if so, please identify that evidence and explain why it clearly and unmistakably establishes pre- existence.

c. If there is no clear and unmistakable evidence that the Veteran's bilateral foot disabilities existed prior to service, please so state.

d. If there is clear and unmistakable evidence that the Veteran's foot disabilities existed prior to service, please express an opinion as to whether it as least as likely as not that they increased in severity during service (i.e., underwent a permanent worsening).  If the disabilities increased in severity during service, please explain why the increase was or was not more than the natural progress of the disease.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. When the development requested has been completed, readjudicate the issue of entitlement to service connection for a bilateral foot disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


